Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 31 January 1769
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, Jan. 31. 1769.
I received your obliging Favour of Nov. 15. I presented your Compliments to Sir John Pringle, who was glad with me to hear of your Welfare, and desired me to offer his best Respects whenever I wrote to you. The Farmers Letters were written by one Mr. Dickinson of Philadelphia, and not by me as you seem to suppose. I only caus’d them to be reprinted here with that little Preface, and had no other hand in them, except that I see some of my Sentiments formerly publish’d are collected and interwoven with those of others and his own, by the Author: I am glad they afforded you any Amusement. It is true as you have heard, that Troops are posted in Boston, on the Pretence of preventing Riots and protecting the Custom house Officers; but it is also true, that there was no Intention among the People there to oppose the Landing of those Troops, or to resist the Execution of the Law by Arms. The Riots talked of, were sudden unpremeditated things, that happened only among a few of the lower sort. Their Plan of making War on this Country is of a different kind. It is to be a War on the Commerce only, and consists in an absolute Determination to buy and use no more of the Manufactures of Britain till the Act is repeal’d. This is already agreed to by four Provinces, and will be by all the rest in the ensuing Summer. Eleven Ships now here from Boston and New York, who would have carried, one with another, £50,000 Sterling each in Goods, are going away in their Ballast, as the Parliament seems determin’d not to repeal. I am inclined to think however, that it will alter its Mind before the End of the Session. Otherwise it is to be fear’d the Breach will grow wider by successive Indiscretions on both sides.
The Subject you propose to me, the Consequences of allowing a free Exportation of Corn, the Advantages or Disadvantages of the Concurrence, &c. is a very extensive one; and I have been and am at present so much occupy’d with our American Affairs, as that if I were ever so capable of handling it, I have not time to engage in it at present to any purpose. I think however with you, that the true Principles of Commerce are yet but little understood, and that most of the Acts of Parliament, Arrets and Edicts of Princes and States, relating to Commerce, are political Errors, solicited and obtained by Particulars for private Interest under the Pretext of Public Good.
The Bearer of this, Capt. Ourry, is a particular Friend of mine, who now only passes thro’ Paris for Lyons and Nice, but in his Return may stay in your City some time. He is a Gentleman of excellent Character and great Merit, and as such I beg Leave to recommend him to your Civilities and Advice, which may be of great Service to him as he is quite a Stranger in Paris. With the greatest Esteem and Respect, I am, Dear Sir Your most obedient and most humble Servant
B Franklin
Your English is extreamly good; but if [it] is more easy for you to write in French, do not give yourself the Trouble of Writing in English, as I understand your French perfectly well.
M. LeRoy
